                Case 1:20-cv-01488-RC Document 10-1 Filed 06/22/20 Page 1 of 1


June 22, 2020

Dear Brad Moss:

The following is in response to your request for proof of delivery on your item with the tracking number:
9514 8067 0321 0160 2540 55.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     June 12, 2020, 4:49 am
Location:                                               WASHINGTON, DC 20530
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 4.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
